Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the securement means/band of claims 3,4, 9,10, 13,14, 19, and 20 and the holes radially adjustable of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “15” has been used to designate both an overall stand and the top of base as shown in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jarvis (US Patent no. 5605321).   Jarvis discloses an adjustable interior bicycle stand (figures 7A and 7B) comprising all the claimed features of applicant’s device as illustrated below.

    PNG
    media_image1.png
    765
    1300
    media_image1.png
    Greyscale




As to applicant’s recitation of “for securing a bicycle inside a moving vehicle”,  the adjustable bicycle stand of Jarvis is capable of supporting a bicycle thereon within a structure such as a vehicle.

 Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verrillo et al (EP 3081342 A1). Verrillo discloses an adjustable interior bicycle stand comprising all the claimed features of applicant’s device as illustrated below. As to applicant’s recitation of “for securing a bicycle inside a moving vehicle”,  Verrillo’s adjustable stand is capable of supporting a bicycle thereon within a structure such as a vehicle.
 

    PNG
    media_image2.png
    552
    1301
    media_image2.png
    Greyscale





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis (US Patent no. 5605321) in view of Knitt (US Patent no. 7356960). 
Regarding claims 2 and 8, Jarvis discloses an adjustable interior bicycle stand comprising all the claimed features of applicant’s device as illustrated and discussed above except for wherein the base further comprises a bottom having a non-slip surface.  Knitt discloses an adjustable interior stand comprising a base (1, figure 1) having a plurality of radial members (11 and 12, figure 1); and a plurality of vertical supports(3 and 6, figure 1), each vertical support disposed on the radial members, each vertical support having a cradle (51) and an elevating means (52 and 4) for adjusting the distal location of the cradle in relation to the base; wherein the base further comprises a bottom having a non-slip surface (91, figure 1 or 8, figure 8) . Such bottom non-slip surface has the well-known purpose of preventing the stand from slipping when supported on a floor. It would have been obvious to one of ordinary skilled in the art to have provided non-slip surface to the base of Jarvis as taught by Knitt for the well-known purpose of preventing slippage when supported on a floor. 
Regarding claims 3 and 9, in the stand of Jarvis and Knitt combined, Jarvis further discloses wherein the cradle further comprises a securement means (121, figure 7B).
Regarding claims 4 and 10, in the stand of Jarvis and Knitt combined, Jarvis further discloses wherein the securement means is a securement band (121, figure 7B).  
Regarding claim 5, in the stand of Jarvis and Knitt combined, Jarvis further discloses wherein the elevating means is a threaded rod (106, figure 7A).  
Regarding claim 6, the adjustable interior bicycle stand of claim 5, Jarvis further discloses wherein the first set of holes comprises further a threading means (112, 113).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvis (US Patent no. 5605321) in view of Marincic (US Patent no. 5107599).   Jarvis discloses an adjustable interior bicycle stand (figures 7A and 7B) comprising all the claimed features of applicant’s device as illustrated above.  Additionally, Jarvis disclose a first vertical support disposed in mating relation to the first set of holes; and 9a second vertical support disposed in mating relation to the second set of holes as illustrated above.  However, Jarvis does not disclose a first set of vertical supports disposed in mating relation to the first set of holes; and  9a second set of vertical supports disposed in mating relation to the second set of holes.   Marincic discloses a stand 
comprising: a base (40) comprising a first set of holes (48, figure 5) disposed at a first location and a second set of holes (48, figure 5) disposed at a second location; a first set of vertical supports (52, 54, figure 4) disposed in mating relation to the first set of holes; and  9a second set of vertical supports (56, 58, figure 4) disposed in mating relation to the second set of holes.   It would have been obvious to one of ordinary skilled in the art to have modify the stand of Jarvis by providing a first set of vertical supports disposed in mating relation to the first set of holes; and  9a second set of vertical supports disposed in mating relation to the second set of holes to provide additionally supports as taught to be desirable by Marincic. 
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis (US Patent no. 5605321) in view of Marincic (US Patent no. 5107599) as applied to claim 11 above, and further in view of Knitt (US Patent no. 7356960). 
Regarding claim 12, Jarvis and Marincic combined discloses an adjustable interior bicycle stand comprising all the claimed features of applicant’s device as illustrated and discussed above except for wherein the base further comprises a bottom having a non-slip surface.  Knitt discloses an adjustable interior stand comprising a base (1, figure 1) having a plurality of radial members (11 and 12, figure 1); and a plurality of vertical supports(3 and 6, figure 1), each vertical support disposed on the radial members, each vertical support having a cradle (51) and an elevating means (52 and 4) for adjusting the distal location of the cradle in relation to the base; wherein the base further comprises a bottom having a non-slip surface (91, figure 1 or 8, figure 8) . Such bottom non-slip surface has the well-known purpose of preventing the stand from slipping when supported on a floor. It would have been obvious to one of ordinary skilled in the art to have provided non-slip surface to the base of Jarvis and Marincic combined as taught by Knitt for the well-known purpose of preventing slippage when supported on a floor. 
Regarding claim 13, in the stand of Jarvis, Marincic, and Knitt combined, Jarvis further discloses wherein the cradle further comprises a securement means (121, figure 7B).
Regarding claim 14, in the stand of Jarvis, Marincic, and Knitt combined, Jarvis further discloses wherein the securement means is a securement band (121, figure 7B).  
Regarding claim 15, in the stand of Jarvis, Marincic, and Knitt combined, Jarvis further discloses wherein the elevating means is a threaded rod (106, figure 7A).  
Regarding claim 16, in the stand of Jarvis, Marincic, and Knitt combined, Jarvis further discloses wherein the first set of holes comprises further a threading means (112, 113).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvis (US Patent no. 5605321) in view of Marincic (US Patent no. 5107599) as applied to claim 11 above, and further in view of Verrillo et al (EP 3081342 A1).  Jarvis and Marincic combined discloses an adjustable interior bicycle stand comprising all the claimed features of applicant’s device as illustrated and discussed above except for wherein one or more holes of the first and second sets of holes is radially adjustable along at least one radial member.  
Verrillo discloses an adjustable interior bicycle stand comprising all the claimed features of applicant’s device as illustrated below.

    PNG
    media_image2.png
    552
    1301
    media_image2.png
    Greyscale

Additionally, Verrillo teaches wherein one or more holes (36, 38, figure 9) of the first and second sets of holes is radially adjustable along at least one radial member (8) to provide quick adjustment without having to remove the threaded rod elevating means (9).  It would have been obvious to one of ordinary skilled in the art to have modify the stand of Jarvis and Marincic combined such that one or more holes of the first and second sets of holes is radially adjustable along at least one radial member to provide quick adjustment without having to remove the threaded rod as taught to be desirable by Verrillo.
 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis (US Patent no. 5605321) in view of Marincic (US Patent no. 5107599) and Verrillo et al (EP 3081342 A1) as applied to claim 17 above, and further in view of Knitt (US Patent no. 7356960). 
Regarding claim 18, Jarvis, Marincic and Verrillo combined discloses an adjustable interior bicycle stand comprising all the claimed features of applicant’s device as illustrated and discussed above except for wherein the base further comprises a bottom having a non-slip surface.  Knitt discloses an adjustable interior stand comprising a base (1, figure 1) having a plurality of radial members (11 and 12, figure 1); and a plurality of vertical supports(3 and 6, figure 1), each vertical support disposed on the radial members, each vertical support having a cradle (51) and an elevating means (52 and 4) for adjusting the distal location of the cradle in relation to the base; wherein the base further comprises a bottom having a non-slip surface (91, figure 1 or 8, figure 8) . Such bottom non-slip surface has the well-known purpose of preventing the stand from slipping when supported on a floor. It would have been obvious to one of ordinary skilled in the art to have provided non-slip surface to the base of Jarvis, Marincic and Verrillo combined as taught by Knitt for the well-known purpose of preventing slippage when supported on a floor. 
Regarding claim 19, in the stand of Jarvis, Marincic, Verrillo, and Knitt combined, Jarvis further discloses wherein the cradle further comprises a securement means (121, figure 7B).
Regarding claim 20, in the stand of Jarvis, Marincic, Verrillo, and Knitt combined, Jarvis further discloses wherein the securement means is a securement band (121, figure 7B).  


 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited art of record further discloses a stand comprising vertical supports 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc